DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-18 are pending in the application, claims 13-16 and 18 are withdrawn from consideration.
Amendments to the claims 1, 4, 10, 11, 12, and 17, filed on 4 May 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 4 May 2022, regarding the claim objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicants' arguments and amendments to the claims.
Applicants' arguments in the response filed 4 May 2022, regarding the 35 U.S.C. §112, §102, and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims. 


New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
Claim 1-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 1:  The term “broad-spectrum light-blocking effect” in claim 1 is a relative term which renders the claim indefinite.  The term “broad-spectrum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the instant case, it is unclear what would be considered to constitute a "broad-spectrum" and a person of ordinary skill would not be able to ascertain the scope of the invention based upon the term.  For the purpose of examination, given the broadest reasonable interpretation, any light-blocking effect will be considered to meet the claimed limitation.

Claim Rejections - 35 USC § 103
Claims 1-5, 7, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (JP 2015-024833 A) in view of Fujita et al. (JP 2005-324355 A).
Regarding Claim 1:  Tamura discloses a packaging container comprising an open/close lid forming sheet (ref. #2B) constituted by a first base material (ref. #11), a re-peelable and re-stickable pressure sensitive adhesive layer (ref. #12), a second base material (ref. #21), and an adhesive layer (ref. #22) (figure 4 and [0018], [0021]-[0023] of Tamura).  Tamura also discloses that a polarizing film can be used as the first base material and the second base material having an optical rotation shift of 90° between the polarizing film of the first base material (substrate) and the polarizing fil of the second base material (substrate) to make light opaque when they overlap ([0047] of Tamura).  Specifically, Tamura provides for --a packaging composite material comprising a polarizing layer, comprising two or more layers of polarizing film, wherein each layer of polarizing film has a polarization direction; wherein the polarization directions of at least two layers of the two or more layers of polarizing film have an included angle which is not 0°, and wherein the packaging composite material has a broad-spectrum light-blocking effect--.
Tamura fails to disclose --each layer of polarizing film has been uniaxially stretched in a stretching direction, and wherein each layer of polarizing film has a polarization direction corresponding to the stretching direction--.
Fujita discloses a uniaxially stretched polarizing film of polyvinyl alcohol-based polymer film ([0001] of Fujita).  (In the instant case, Fujita does not explicitly recite that the "polarization direction corresponds to the stretching direction".  However, those of ordinary skill in the art would have recognized that the "polarization direction" would correspond to the "stretching direction" in some manner.  As such, the limitation is considered to be disclosed by Tamura.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the uniaxially stretched polarizer film of Fujita as the two or more layers of the packaging composite material disclosed by Tamura in order to have --each layer of polarizing film has been uniaxially stretched in a stretching direction, and wherein each layer of polarizing film has a polarization direction corresponding to the stretching direction--.  One of ordinary skill in the art would have been motivated to have incorporated the uniaxially stretched polarizer film of Fujita as the two or more layers of the packaging composite material disclosed by Tamura, from the stand-point of having a polarization film that does not have cracks or voids ([0017] of Fujita).
Regarding Claim 2:  Tamura in view of Fujita discloses that the packaging composite material further comprises a first surface layer ("container body", ref. #2A) located on one side of the polarizing layer (figure 4 and [0023] of Tamura).
Regarding Claim 3:  Tamura in view of Fujita discloses that the packaging composite material further comprises a second surface layer (the outer skin layer of the polarizing layer) located on another side of the polarizing layer ([0011] of Fujita).
Regarding Claim 4:  Tamura in view of Fujita discloses that a material of at least one of the first surface layer and the second surface layer is selected from PET ([0010] of Tamura) and PVA ([0010] of Fujita).
Regarding Claim 5:  Tamura in view of Fujita discloses that the polarizing layer further comprises a polarizing film bonding layer ("re-peelable and re-stickable pressure sensitive adhesive layer", ref. #12) located between the polarizing films (figure 4 and [0023] of Tamura).
Regarding Claim 7:  Tamura in view of Fujita discloses that the packaging composite material further comprises a surface layer bonding layer ("adhesive layer", ref. #22) located between the polarizing layer and the first surface layer (figure 4 and [0023] of Tamura).
Regarding Claim 9:  Tamura in view of Fujita discloses that a material of the surface layer bonding layer is selected from one of ethylene-vinyl acetate copolymer adhesives, and vinyl acetate resin adhesives ([0018] of Tamura).
Regarding Claim 10:  Tamura in view of Fujita discloses that the polarization directions of at least two layers of polarizing film have an included angle of 90° ([0047] of Tamura); which anticipates the claimed range of --45° - 135°--.  See MPEP §2131.03(I).
Regarding Claim 12:  Tamura in view of Fujita discloses that the polarizing layer comprises 2 layers of polarizing film (figure 4, [0023], and [0047] of Tamura); which anticipates the claimed range of --2 - 10 layers--.  See MPEP §2131.03(I).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (JP 2015-024833 A) in view of Fujita et al. (JP 2005-324355 A) as applied to claims 1 and 5 above; and further in view of Higashi et al. (US 2003/0082314 A1).
Tamura in view of Fujita is relied upon as recited above.
Regarding Claim 6:  Tamura in view of Fujita fails to disclose that --a material of the polarizing film bonding layer is selected from one of polyvinyl alcohol adhesives, acrylate adhesives, ethylene-vinyl acetate copolymer adhesives, epoxy resin adhesives, unsaturated polyester adhesives and vinyl acetate resin adhesives--.
Higashi discloses an optical device using a transparent acrylate-based pressure sensitive adhesive ([0110] of Higashi).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the acrylate adhesive of Higashi as the polarizing film bonding layer of the packaging composite material disclosed by Tamura in view of Fujita in order to have --a material of the polarizing film bonding layer be an acrylate adhesive--.  One of ordinary skill in the art would have been motivated to have incorporated the acrylate adhesive of Higashi as the polarizing film bonding layer of the packaging composite material disclosed by Tamura in view of Fujita, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Allowable Subject Matter
Claims 8, 11, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781